       Case 4:21-cv-00099-WTM-CLR Document 1 Filed 04/06/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

 JACKIE HAYS,

        Plaintiff,                                   CIVIL ACTION FILE NO.
                                                         CV421-99
                                                     _______________________
 v.

 SAPP'S WRECKER SERVICE, INC.,                       REMOVED FROM STATE COURT OF
 DAVID THOMPSON, and NATIONAL                        CHATHAM COUNTY
 INTERSTATE INSURANCE COMPANY,                       STCV20-02315

        Defendants.

                           DEFENDANTS' NOTICE OF REMOVAL


       TO: The Honorable Judges of the United States District Court for the Southern District of

Georgia, Savannah Division:

       COME         NOW,   Defendants    SAPP'S      WRECKER        SERVICE,       INC.,    DAVID

THOMPSON, and NATIONAL INTERSTATE INSURANCE COMPANY (hereinafter

“Defendants”), and file the following Notice of Removal to United States District Court, showing the

Court as follows:

       1.      A civil action was filed on December 4, 2020, and is now pending in the State Court

of Chatham County, State of Georgia, with the parties named and aligned as stated in the caption of

this document. That action is designated there as Civil Action File No.: STCV20-02315. A true and

correct copy of the Complaint is attached as Ex. A. In his Complaint, Plaintiff seeks special damages

(Compl. ¶ 10, Wherefore), however, Plaintiff did not specify the amount of damages sought.

       2.      Defendants field timely answers and served written discovery on Plaintiff.

       3.      On March 17, 2021, Defendants received responses to their written discovery. True

                                                 1
       Case 4:21-cv-00099-WTM-CLR Document 1 Filed 04/06/21 Page 2 of 6




and correct copies of those response are attached as Ex. B – Response to Request for Admissions, and

Ex. C – Response to Interrogatories. In those responses Plaintiff first identified that he contends that

he is entitled to recover more than $75,000.00 (Ex. B, Response to Request for Admission No. 4),

and that his damages are in the amount of $203,261.66. (Ex. C, Plaintiff's Response to Interrogatories,

No. 22). This is the first notice Defendants had of Plaintiff's alleged special damages.

       4.      Defendants file herewith a copy of all process, pleadings, and orders received by

Defendant in Civil Action File No.: 15A58008-3, pursuant to 28 USC §1446. Ex. A (Complaint,

Proof of Service, Answers).

       5.      Plaintiff Jackie Hays is a Louisiana resident and, thus, a citizen of Louisiana. In his

Complaint, Plaintiff states that he is domiciled in Delhi Richland Parish, Louisiana. (See Ex. A, ¶

First paragraph). If a person is domiciled in [Michigan], he was a citizen of that state within the

meaning of the Judicial Code. Gilbert v. David, 235 U.S. 561, 569 (1915).

       6.      Defendant Sapp's Wrecker Service, Inc. is now and was at the commencement of

Civil Action File No. STCV20-02315 a corporation organized and existing under the laws of the

State of Georgia with its principal place of business in Georgia. (See Georgia Secretary of State

Business Entity Records attached as Ex. D). Defendant Sapp's Wrecker Service, Inc. is a citizen

of Georgia.

       5.      Defendant David Thompson is a Georgia resident and, thus, a citizen of Georgia.

(See Ex. E – Voter Registration). If a person is domiciled in [Michigan], he was a citizen of that

state within the meaning of the Judicial Code. Gilbert v. David, 235 U.S. 561, 569 (1915).

       6.      Defendant National Interstate Insurance Company is now and was at the

commencement of Civil Action File No. STCV20-02315 a company organized and existing under


                                                   2
       Case 4:21-cv-00099-WTM-CLR Document 1 Filed 04/06/21 Page 3 of 6




the laws of the State of Ohio with its principal place of business in Ohio. (See Georgia Secretary

of State Business Entity Records attached as Ex. F). National Interstate Insurance Company is a

citizen of Ohio.

       7.      The action described above is a civil action with a claim of which this Court has

original jurisdiction, and it is one that may be removed to this Court by the Defendants pursuant to

the provisions of 28 USC §§ 1332 and 1441 et seq., in that there is complete diversity among the

Parties and the Parties are not residents of the same state. Plaintiff currently alleges special damages

in the amount of $203,261.66, so the amount in controversy exceeds $75,000 exclusive of interest

and costs.

       8.      Defendant attaches hereto a copy of Defendant's Notice of Removal which has been

sent for filing in the State Court of Chatham County, State of Georgia, marked as Ex. G.

       9.      Defendant attaches hereto a copy of Defendant's Brief in Support of Notice of

Removal.

       Respectfully submitted this 6th day of April, 2021.


                                                  HALL BOOTH SMITH, P.C.

                                                  /s/ Sandro Stojanovic
                                                  SCOTT H. MOULTON
                                                  Georgia State Bar No. 974237
                                                  SANDRO STOJANOVIC
                                                  Georgia State Bar No. 473114
                                                  Counsel for Defendants

 191 Peachtree Street, NE
 Suite 2900
 Atlanta, GA 30303-1775
 smoulton@hallboothsmith.com
 sstojanovic@hallboothsmith.com


                                                   3
Case 4:21-cv-00099-WTM-CLR Document 1 Filed 04/06/21 Page 4 of 6




                               4
       Case 4:21-cv-00099-WTM-CLR Document 1 Filed 04/06/21 Page 5 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

 JACKIE HAYS,

        Plaintiff,                                  CIVIL ACTION FILE NO.
                                                    _______________________
 v.

 SAPP'S WRECKER SERVICE, INC.,                      REMOVED FROM STATE COURT OF
 DAVID THOMPSON, and NATIONAL                       CHATHAM COUNTY
 INTERSTATE INSURANCE COMPANY,                      STCV20-02315

        Defendants.

                                CERTIFICATE OF SERVICE


       I hereby certify that on this day I have served a copy of the within and foregoing

DEFENDANTS' NOTICE OF REMOVAL upon all parties to this matter by depositing same in

the U.S. Mail and/or via e-file and serve as required by law:

                                        J. Boone Phillips
                                   Phillips Carson & Phillips
                                     1901 Abercorn Street
                                     Savannah, GA 31401
                                 Boone@SavannahLawyers.com




       This 6th day of April, 2021.


                                                HALL BOOTH SMITH, P.C.

                                                /s/ Sandro Stojanovic
                                                SCOTT H. MOULTON
                                                Georgia State Bar No. 974237
                                                SANDRO STOJANOVIC

                                                5
     Case 4:21-cv-00099-WTM-CLR Document 1 Filed 04/06/21 Page 6 of 6




                                   Georgia State Bar No. 473114
                                   Counsel for Defendants




191 Peachtree Street, NE
Suite 2900
Atlanta, GA 30303-1775
smoulton@hallboothsmith.com
sstojanovic@hallboothsmith.com




                                    6
